Case: 12-3206    Document: 6      Page: 1   Filed: 09/27/2012




          NOTE: This order is nonprecedential.

   Wntteb ~tate~ qcourt of §ppeaI~
       for tbe jfeberaI qctrruit

                GRETA D. CRAWFORD,
                     Petitioner,

                             v.
        DEPARTMENT OF THE TREASURY,
                Respondent.


                        2012-3206


   Petition for review of the Merit Systems Protection
Board in case no. DE315H110384-I-1.


                      ON MOTION


                       ORDER

   Greta D. Crawford moves for leave to proceed in forma
pauperis.

    Upon consideration thereof,

    IT Is ORDERED THAT:

    The motion is granted.
Case: 12-3206       Document: 6   Page: 2   Filed: 09/27/2012




GRETA CRAWFORD V. TREASURY                                      2


                                    FOR THE COURT


      SEP 21 2012                    /s/ Jan Horbaly
         Date                       Jan Horbaly
                                    Clerk
cc: Greta D. Crawford
    Jeanne E. Davidson, Esq.
s21
                                            u.s.COURftlf~FOR
                                             THE FEDER~.1. CIRCUIT
                                               SEP 272012
                                                   JAN HORBALY
                                                      CLERK